


Exhibit 10.56.1

 

THE COCA-COLA EXPORT CORPORATION

 

INTERNATIONAL THRIFT PLAN

 

As Amended and Restated Effective October 1, 2007

 

--------------------------------------------------------------------------------


 

THE COCA-COLA EXPORT CORPORATION

INTERNATIONAL THRIFT PLAN

 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE I

DEFINITIONS

3

 

 

 

ARTICLE II

ELIGIBILITY AND APPROVAL FOR PARTICIPATION

9

 

 

 

ARTICLE III

PLAN ACCOUNTS AND CONTRIBUTIONS

10

 

 

 

ARTICLE IV

VESTING

11

 

 

 

ARTICLE V

PAYMENT OF ACCOUNTS

12

 

 

 

ARTICLE VI

CHANGE OR DISCONTINUANCE OF PLAN

16

 

 

 

ARTICLE VII

ADMINISTRAION OF PLAN

17

 

 

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

19

 

 

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

The following words and phrases as used herein shall have the meaning specified
below, unless a different meaning is plainly required by the context.  The
masculine pronoun, wherever used, shall include the feminine. Whenever any words
are used herein in the singular, they shall be construed as though they were
also used in the plural, in all cases where they would so apply.

 

Account shall mean an account maintained under the Plan for a Member in
accordance with Article III.

 

Approved Absence shall mean any leave of absence that shall have been granted by
the Employer for temporary disability, for military service, or for other
reasons and that is approved by the Committee (or its designee).  Personal
leaves of absence are not considered Approved Absences.

 

Beneficiary shall mean the person or persons designated in writing by the Member
to receive any benefits from the Plan due to the death of the Member.    If no
Beneficiary is designated, the Beneficiary shall be the Member’s Spouse. If no
Beneficiary is designated and the Member has no current spouse, the Beneficiary
shall be the Member’s estate.

 

Break in Service shall mean, with respect to an Employee, a twelve consecutive
month period beginning on the Employee’s Termination Date and ending on the
first anniversary of that date, during which he did not perform an Hour of
Service.

 

Change in Control shall mean a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A under the Securities Exchange Act of 1934, as amended (“1934 Act”), as in
effect on January 1, 2004, provided that such a change in control shall be
deemed to have occurred at such time as (i) any “person” (as that term is used
in Sections 13(d) and 14(d)(2) of the 1934 Act), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act as in effect on January 1,
2004) directly or indirectly, of securities representing 20% or more of the
combined voting power for election of directors of the then outstanding
securities of the Company or any successor of the Company; (ii) during any
period of two consecutive years or less, individuals who at the beginning of
such period constituted the Board of Directors of the Company cease, for any
reason, to constitute at least a majority of the Board of Directors, unless the
election or nomination for election of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period; (iii) the shareowners of the Company approve any
merger or consolidation as a result of which the KO Common Stock (as defined
below) shall be changed, converted or exchanged (other than a merger with a
wholly owned subsidiary of the Company) or any liquidation of the Company or any
sale or other disposition of 50% or more of the assets or earning power of the
Company, and such merger, consolidation, liquidation or sale is completed; or
(iv) the shareowners of the Company approve any merger or consolidation to which
the Company is a party as a

 

3

--------------------------------------------------------------------------------


 

result of which the persons who were shareowners of the Company immediately
prior to the effective date of the merger or consolidation shall have beneficial
ownership of less than 50% of the combined voting power for election of
directors of the surviving corporation following the effective date of such
merger or consolidation, and such merger, consolidation, liquidation or sale is
completed; provided, however, that no Change in Control shall be deemed to have
occurred if, prior to such times as a Change in Control would otherwise be
deemed to have occurred, the Board of Directors determines otherwise. 
Additionally, no Change in Control will be deemed to have occurred under clause
(i) if, subsequent to such time as a Change of Control would otherwise be deemed
to have occurred, a majority of the Directors in office prior to the acquisition
of the securities by such person determines otherwise.

 

Code shall mean the Internal Revenue Code of 1986, as amended.

 

Committee shall mean the International Benefits Administrative Committee, as
herein provided in Article VII.

 

Company shall mean The Coca-Cola Company, a Delaware corporation.

 

Compensation shall mean for any Plan Year, the amount derived by including the
amounts in Subsections (a) and (b) and excluding the amounts in Subsection (c),
as follows:

 

(a) all such Member’s base pay, as such term is used for the purpose of
determining the amount of the Member’s bonus under any annual incentive award
program sponsored by the Company;

 

(b) unused accrued annual leave payments made pursuant to the International
Service Program policy and all annual or discretionary incentives paid to the
Member, including any principal amounts (but not interest) paid under the
Company’s Long-Term Incentive Plan or Executive Performance Incentive Plan, but
not including any premiums paid under any International Service program
maintained by the Company;

 

(c) all of the following items:  (1)  deferred compensation (other than any
deferred compensation payable under a formal incentive arrangement and
compensation deferred under The Coca-Cola Company Deferred Compensation Plan);
(2) all severance payments; (3) tuition, relocation, and other expense
reimbursements; (4) taxable income from excess group life insurance; (5) taxable
income from stock option transactions and restricted stock transactions;
(6) welfare benefits; (7) cash and noncash fringe benefits; (8) extraordinary
remuneration associated with an international assignment (including but not
limited to, tax equalization payments, mobility allowances, and housing
allowances); (9) extraordinary remuneration related to separation of employment
or transition of employment; (10) hiring bonuses and any other extraordinary
remuneration in conjunction with

 

4

--------------------------------------------------------------------------------


 

or related to hiring or transfer; (11) make-whole payments; and (12) ex gratia
payments.

 

Compensation will include only those amounts that are actually paid by an
Employer.  Compensation of a Member who is providing services outside the United
States shall be determined by the Committee according to guidelines established
by the Committee.  In addition, the Committee may determine a Member’s
Compensation in a currency other than U.S. dollars.   Compensation shall not
include any cash compensation after the Member’s Separation from Service unless
the Member is eligible again for the Plan.

 

Crediting Date shall mean the last day of each month during the Plan Year when
the New York Stock Exchange is open for trading, or such other date selected by
the Committee for crediting compensation and allocating hypothetical shares of
Stock to Members’ Accounts.

 

Disability or Disabled shall mean a physical or mental incapacity that qualifies
the Member for benefits under The Coca-Cola Company Long-Term Disability Income
Plan or a Committee-approved long-term disability plan of another Employer,
provided that the Member is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve months.

 

Early Retirement Date shall mean the first day of any month on or following the
Member’s 60th birthday; except that, for Members who have ten Years of Vesting
Service, such early Retirement Date is the first day of any month on or
following the Member’s 55th birthday.

 

Effective Date shall mean January 1, 1986.

 

Employee shall mean any individual who is employed by the Company or a
Subsidiary.  An individual shall be treated as an employee under this Plan for
any period only if (i) he is actually classified during such period by the
Employer on its payroll, personnel and benefits system as an employee, and
(ii) he is paid for services rendered during such period through the payroll
system, as distinguished from the accounts payable department of the Employer. 
No other individual shall be treated as an employee under this Plan for any
period, regardless of his or her status during such period as an employee under
common law or under any statute.

 

Employer shall mean the Company or any Subsidiary.

 

Employment Date shall mean the date on which the Employee first completes an
Hour of Service; provided that the Employment Date of an Employee who incurs a
Break in Service will be the first day on which he completes an Hour of Service
after such Break in Service.

 

5

--------------------------------------------------------------------------------


 

Home Country shall mean the country of citizenship or country of initial
employment with an Employer.  A Member may have more than one Home Country. 
Where there is a question regarding whether or not a country is a Home Country
for a Member, the Committee shall make a determination.

 

Hour of Service shall mean each hour for which an Employee is paid or entitled
to payment for the performance of duties for an Employer.

 

International Service shall mean those services provided to an Employer by an
Employee where the Employee is properly designated on the payroll records of the
Employer as an International Service Associate or as otherwise determined in
accordance with guidelines established by the Committee.

 

Market Price shall mean the closing price per share of Stock as reported on the
New York Stock Exchange Composite Transactions listing.

 

Member shall mean an Employee who has engaged in International Service, who has
become a Member of the Plan as provided in Article II hereof, and who has not
ceased to be a Member.

 

Normal Retirement Age shall mean age 65.

 

Plan shall mean The Coca-Cola Export Corporation International Thrift Plan as
herein set forth and as it may be amended from time to time.

 

Plan Sponsor shall mean The Coca-Cola Export Corporation.

 

Plan Year shall mean the twelve month period beginning on January 1 and ending
on December 31 of each year.

 

Separation from Service shall mean that employment with an Employer terminates
such that it is reasonably anticipated that no further services will be
performed.  Separation from Service shall be interpreted in a manner consistent
with Section 409A of the Code and the regulations thereunder.

 

Specified Employee shall mean a key employee of an Employer who meets the
requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, as defined
in Section 409A of the Code and the regulations thereunder.

 

Spouse shall mean the surviving spouse of a deceased Member.

 

Stock shall mean the common stock of the Company.

 

Subsidiary shall mean any corporation not less than 80% of whose voting stock or
ownership interest (not including shares having voting power only upon the
happening of an event of default) is at the time owned, directly or indirectly,
by the Company.

 

6

--------------------------------------------------------------------------------


 

Termination Date shall mean the earlier of —

 

(a)           the date on which an Employee is no longer providing services to
any Employer by reason of quit, retirement, discharge, or death; or

 

(b)          the first anniversary of the first date of a period in which an
Employee remains absent from service (with or without pay) from all Employers
for any reason other than quit, retirement, discharge, or death, such as
vacation, holiday, sickness, disability, leave of absence (other than an
Approved Absence), or layoff.

 

U.S. Thrift Plan shall mean The Coca-Cola Company Thrift & Investment Plan or
any successor tax-qualified defined contribution plan.

 

Valuation Date shall mean December 31 of each Plan Year, or such other date as
provided by the Committee.

 

Year of Vesting Service shall mean, with respect to an Employee, the years
described in Subsection (a), excluding the years described in Subsection (b), as
follows:

 

(a)          Inclusions.  Except as described in Subsection (b) hereof, Years of
Vesting Service shall include:

 

(1)       the aggregate of all periods beginning on each Employment Date of an
Employee and ending on the next following Termination Date (unless such Employee
is reemployed by an Employer within one year of his Termination Date, in which
event, such Termination Date shall be ignored and the period shall end upon his
Termination Date which occurs following his reemployment);

 

(2)       all periods during which the Employee is Disabled, ending no later
than the date that the Employee attains age 65;

 

(3)       any period of an Approved Absence;

 

(4)       any period of absence extending beyond one year that is not an
Approved Absence if the Employee resumes employment with an Employer within one
year after his Termination Date;

 

(5)       any period of service with an entity other than an Employer (including
periods of service before an Employer becomes a Subsidiary) to the extent
determined by the Committee;

 

(6)       any period of service with a bottler that has been designated by the
Committee as eligible for crediting Years of Vesting Service;

 

7

--------------------------------------------------------------------------------


 

(7)                                  service with Cadbury Schweppes plc, to the
extent such service was credited for eligibility and vesting purposes under a
comparable pension program of Cadbury Schweppes plc immediately prior to the
Applicable Closing Date (as defined in the Purchase Agreement between Cadbury
Schweppes plc, Atlantic Industries and The Coca-Cola Company) and provided that
the individual was employed by Cadbury Schweppes plc on the day prior to the
Applicable Closing Date and became an Employee immediately after the Applicable
Closing Date.

 

(b)         Exclusion.

 

(1)                                  Notwithstanding Subsection (a) hereof,
Years of Vesting Service shall not include any Years of Vesting Service
completed before a period in which an Employee incurs a number of consecutive
Breaks in Service which is at least equal to the greater of (i) five or (ii) the
aggregate number of Years of Vesting Service completed before the commencement
of the first of such Breaks in Service, unless the Employee was vested in
benefits under this Plan at the time the first such Break in Service commences.

 

(2)                                  Notwithstanding any other provision in this
Plan, Years of Vesting Service shall not include any leave of absence that is
not an Approved Absence, unless the Member returns from the leave for three
consecutive months or retires from the leave of absence.

 

(c)          Computation.  Years of Vesting Service shall be computed in whole
and partial years, by treating all complete calendar months of Vesting Service
as 1/12 year, aggregating all noncontinuous partial months into whole 30-day
months that are then each treated as 1/12 year, and counting any remaining days
as 1/12 year.

 

8

--------------------------------------------------------------------------------


 

ARTICLE II

ELIGIBILITY AND APPROVAL FOR PARTICIPATION

 

2.1                                 Each Employee of the Company or of any
Subsidiary who has performed International Service shall become a Member of this
Plan on the first day of any month coincident with or subsequent to the date
upon which the following conditions shall be met:

 

a.               Citizenship:  He shall not be a citizen of the United States.

 

b.              Length of Employment:  He shall, preceding such date, have
completed at least one Year of Vesting Service.

 

c.               International Employment:  He shall, on such date, be
performing International Service.

 

d.              Committee Approval:  He shall have been approved for membership
in the Plan by the Committee in accordance with rules and regulations adopted by
the Committee.

 

Participation in similar plans:  He shall not be a participant in The Coca-Cola
Company Thrift & Investment Plan or a savings plan providing a benefit similar
to the Plan.

 

2.2                                 Unless otherwise determined by the
Committee, a Member shall continue to receive contributions under the Plan until
the earliest of:  i) the date on which he discontinues International Service;
ii) has a Termination Date, iii) has a Separation from Service; or iv) is
ineligible for continued participation under guidelines established by the
Committee.

 

9

--------------------------------------------------------------------------------


 

ARTICLE III

PLAN ACCOUNTS AND CONTRIBUTIONS

 

3.1                                 Each Member shall have an Account
administered in his name by the Plan Sponsor.  Such Account shall be a
bookkeeping entry only and no Stock or other assets shall be placed in the
Member’s name.

 

3.2                                 Each Account shall be credited with
hypothetical contributions allocated to such Account in accordance with
Subsection 3.3 below and credited with hypothetical dividends derived from such
contributions, which shall be deemed to be invested as provided in Subsection
3.4 below.  Such an Account shall be maintained for a Member until the value of
all hypothetical investments, and any uninvested hypothetical contributions or
dividends, has been distributed to or on behalf of the Member.

 

3.3                                 The Plan Sponsor shall credit to each
Member’s Account a hypothetical contribution equal to 3% of the Member’s
Compensation paid during each month.  If Compensation is denominated in a
currency other than U.S. dollars, an equivalent amount in U.S. dollars, using a
conversion method approved by the Committee, shall be used.  As of each
Crediting Date, the balance will be converted to a number of hypothetical shares
of Stock, based on the closing Stock price on the Crediting Date.   As of each
Valuation Date, the Plan Sponsor shall value each Member’s Account and provide a
statement to each Member as soon as administratively feasible.  Such statement
may be provided or made available through electronic means.

 

3.4                                 As of each date on which dividends on the
stock are payable, each Member’s Account shall be credited with the value of the
dividends that would be payable on the hypothetical shares of Stock then
allocated to the Member’s Account.

 

10

--------------------------------------------------------------------------------

 

ARTICLE IV

VESTING

 

4.1                                 Upon termination of a Member’s employment
before he has either attained an Early Retirement Date or has completed four
Years of Vesting Service, such Member shall cease to be a Member and shall
receive no benefits under the Plan, except as provided in Section 4.5 below.

 

4.2                                 Upon the termination of a Member’s
employment on or after the earlier of the Member’s Early Retirement Date or the
date on which he completes four Years of Vesting Service, such member shall be
100% vested in his benefit under the Plan.

 

4.3                                 A Member shall be 100% vested in his benefit
under the Plan upon death.

 

4.4                                 A Member shall be 100% vested in his benefit
under the Plan upon a Change in Control.

 

4.5                                 If a Member is unvested at the time he
initially terminates employment, is later rehired by an Employer and earns
additional Years of Vesting Service, the number of share units credited to his
Account shall be restored effective as of the date of rehire.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V

PAYMENT OF ACCOUNTS

 

Benefits under the Plan may be made only in the form and upon occurrence of the
events specified in this section.

 

5.1                                 Form of payment.   All benefits under this
Plan shall be paid in a single lump sum.

 

5.2                                 Distribution events and time of payment.

 

(a)                                  Separation from Service.  Upon a Member’s
Separation from Service, his vested Account balance shall be paid to the Member
on the last business day of the third month following the month in which the
Member has a Separation from Service.  Notwithstanding the foregoing, the
Account of a Specified Employee shall be paid on the last business day of the
sixth month following the month in which the Specified Employee has a Separation
from Service.

 

If a Member has a Separation from Service prior to January 1, 2008 and has not
been paid by January 1, 2008, his vested Account balance shall be paid on
May 30, 2008, with the Stock price used for valuation of the Account to be the
higher of i) the price as determined in Section 5.3 below or ii) highest market
price between the fifteenth day of April 2008 and the first day of May 2008.

 

(b)                                 Death.  In the event of a Member’s death,
his vested Account balance shall be paid to his Beneficiary on the last business
day of the second month following the month of the Member’s death.

 

(c)                                  Disability.  In the event of a Member’s
Disability, his vested Account balance shall be paid to the Member on the last
business day of the third month following the month in which the Member is
Disabled.

 

5.3                                 Valuation of Account.  The value of a
Member’s Account shall be calculated as follows:  i) the cash value of
hypothetical shares of Stock credited to the Member’s Account as of the last
Crediting Date prior to Separation from Service, death or Disability, as
applicable; plus ii) the cash value of any hypothetical dividends since the last
Crediting Date; plus iii) 3% of Compensation since the last Crediting Date.  In
determining the value of the Member’s Account, except as set forth in
Section 5.2(a) above, the Stock price shall be the highest market price between
the fifteenth day of the month in which the Member has a Separation from
Service, dies or becomes Disabled, as applicable, and the first business day in
the following month.  No interest shall be due from the date of Separation from
Service, death or Disability or under any other circumstances.

 

12

--------------------------------------------------------------------------------


 

5.4                                 Other terms and conditions of payment.

 

(a)                                  The payment of any benefits under this Plan
shall be subject to approval by the Committee.

 

(b)                                 Neither Members nor any other persons shall
have any rights to payments or benefits of any kind under this Plan until such
payments or the payment of benefits have actually been made.

 

(c)                                  There shall be no liability or obligation
on the part of any Employer participating in this Plan to pay any benefits
described hereunder to any person or group of persons unless and until approved
by the Committee as set forth in Section 5.1 and said Committee may withhold
approval of the payment of any such benefits to any person or group of persons
in its arbitrary discretion.

 

(d)                                 Prior to commencement of payment, each
Member shall designate by written notification to the Committee or its designee
whether the Member wishes to receive his benefit in U.S. dollars or any other
currency.  If notification is not made, the payment shall be made in U.S.
dollars.  The rate of exchange shall be determined by any reasonable method,
such as the spot rate on the date of payment.  The payment may be made to the
Member only in the Member’s country of residence (determined at the time of
payment) unless a different location is required due to tax withholding
requirements or as otherwise approved by Committee guidelines.

 

(e)                                  Benefits payable under this Plan shall be
the obligation of the Plan Sponsor.  All payments are paid from the general
assets of the Plan Sponsor or Company.

 

(f)                                    A Member’s failure to cash a benefit
check within three years of issuance or attempted delivery of such payment shall
result in a forfeiture of such payment to the Company.

 

5.5                                 Prohibited Activities.  In the event a
Member engages in a “Prohibited Activity” (as defined below), at any time during
Member’s employment with an Employer or within one year after termination of
Member’s employment from an Employer, all benefits payable under the Plan shall
be forfeited and, if applicable, be repaid to the Company.  Prohibited
Activities are:

 

(a)          Non-Disparagement — making any statement, written or verbal, in any
forum or media, or taking any action in disparagement of an Employer or
affiliate thereof, including but not limited to negative references to the
Company or its

 

13

--------------------------------------------------------------------------------


 

products, services, corporate policies, or current or former officers or
employees, customers, suppliers, or business partners or associates;

 

(b)         No Publicity — publishing any opinion, fact, or material, delivering
any lecture or address, participating in the making of any film, radio broadcast
or television transmission, or communicating with any representative of the
media relating to confidential matters regarding the business or affairs of an
Employer which Member was involved with during Member’s employment;

 

(c)          Non-Disclosure of Trade Secrets — failure to hold in confidence all
Trade Secrets of an Employer that came into Member’s knowledge during Member’s
employment by the Employer, or disclosing, publishing, or making use of at any
time such Trade Secrets, where the term “Trade Secret” means any technical or
non-technical data, formula, pattern, compilation, program, device, method,
technique, drawing, process, financial data, financial plan, product plan, list
of actual or potential customers or suppliers or other information similar to
any of the foregoing, which (i) derives economic value, actual or potential,
from not being generally known to and not being readily ascertainable by proper
means by, other persons who can derive economic value from its disclosure or
use, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy;

 

(d)         Non-Disclosure of Confidential Information — failure to hold in
confidence all Confidential Information of the Employer that came into Member’s
knowledge during Member’s employment by the Employer, or disclosing, publishing,
or making use of such Confidential Information, where the term “Confidential
Information” means any data or information, other than Trade Secrets, that is
valuable to the Company and not generally known to the public or to competitors
of the Company;

 

(e)          Return of Materials — failure of Member, in the event of Member’s
termination of employment for any reason, promptly to deliver to the Employer
all memoranda, notes, records, manuals or other documents, including all copies
of such materials and all documentation prepared or produced in connection
therewith, containing Trade Secrets or Confidential Information regarding the
Company’s business, whether made or compiled by Member or furnished to Member by
virtue of Member’s employment with the Employer, or failure promptly to deliver
to the Employer all vehicles, computers, credit cards, telephones, handheld
electronic devices, office equipment, and other property furnished to Member by
virtue of Member’s employment with an Employer;

 

(f)            Non-Compete — rendering services for any organization which, or
engaging directly or indirectly in any business which, in the sole judgment of
the Committee or any senior officer designated by the Committee, is or becomes
competitive with the Company;

 

14

--------------------------------------------------------------------------------


 

(g)         Non-solicitation - soliciting or attempting to solicit for
employment for or on behalf of any corporation, partnership, or other business
entity any employee of the Company with whom Member had professional interaction
during the last twelve months of Member’s employment with the Company or
Member’s Employer; or

 

(h)         Violation of the Company Policies — violating any written policies
of the Company or Member’s Employer applicable to Member, including without
limitation the Company insider trading policy.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VI

CHANGE OR DISCONTINUANCE OF PLAN

 

6.1                                 The Committee may at any time and from time
to time amend, suspend or terminate this Plan in whole or with respect to any
one or more employees of said Company or any other Employer.

 

6.2                                 In the event the Plan should be so
discontinued, the Committee shall determine the amount of benefits attributable
under the Plan to the date of discontinuance.  Actual payment of any such
benefits, including payments to Members already retired, shall be subject to
approval of the Committee.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VII

ADMINISTRATION OF PLAN

 

7.1                                 Appointment of Committee.  The Company’s
Vice President of Human Resources, or his designee, shall appoint a Committee of
no less than three and no more than seven members, one of whom shall be
designated by it as Chairman.  Members of this Committee may be chosen without
regard to whether they are directors, officers or employees of the Company or a
Subsidiary.  All members of the Committee shall serve at the pleasure of the
Vice President of Human Resources of the Company or his designee.  Vacancies on
the Committee, arising for any reason whatsoever, shall be filled by the Vice
President of Human Resources of the Company or his designee.  Any member of the
Committee may resign of his own accord by delivering his written resignation to
the Vice President of Human Resources of the Company or his designee.

 

7.2                                 Organization and Operation of Committee. 
The Chairman present shall preside at meetings of the Committee.  In his
absence, those present will choose one of their number to act as Chairman.  The
Committee may appoint a Secretary, who shall keep the minutes of the meetings
and perform such other duties as may be assigned to him by the Committee,
together with such other officers as it shall deem necessary.  Neither the
Secretary nor any other officer appointed by the Committee need be members.  The
Committee shall act by the majority of members then in office at all meetings
and may set up a procedure to act upon matters by vote in writing without a
meeting.  The Committee may authorize one or more of its members and/or its
Secretary or Assistant Secretary to sign directions, communications and to
execute documents on behalf of the Committee.

 

7.3                                 Powers of the Committee.  The Committee
shall administer the Plan and shall have the exclusive responsibility and
complete discretionary authority to control the operation and administration of
the Plan, with all powers necessary to enable it to properly carry out such
responsibility, including but not limited to the power to approve or disapprove
a Subsidiary’s adoption of this Plan, the power to construe the terms of the
Plan, to determine status, coverage and eligibility for benefits and to resolve
all interpretive, equitable, and other questions, including questions of fact,
that shall arise in the operation and administration of the Plan.  All actions
or determinations of the Committee shall be final, conclusive and binding on all
persons.

 

7.4                                 Expenses of Committee.  The Company shall
pay all expenses of the Committee.  Such expenses shall include any expenses
incident to the functioning of the Committee, including, but not limited to,
salaries of employees, fees for actuarial and other services, attorney’s fees,
accounting charges and other costs of administering the Plan.

 

17

--------------------------------------------------------------------------------


 

7.5                                 Liability of Employer and Committee. 
Neither the Employer nor any Committee member shall be liable for the loss or
damage which may result in connection with the execution of his duties or the
exercise of his discretion or from any other act or omission hereunder, except
when due to his own negligence or willful misconduct.

 

7.6                                 Claims Procedure.

 

(a)                                  Right to Make Claim.  An interested party
who disagrees with a determination of his or her right to Plan benefits must
submit a written claim and exhaust this claim procedure before legal recourse of
any type is sought.  The claim must include a description of the relevant
evidence the interested party believes support the claim and must be submitted
to the Committee.  The Committee (or its designee) shall either approve or deny
the claim.

 

(b)                                 Appeal of Denial and Final Review.  The
interested party may make a written appeal of the Committee’s initial decision,
and the Committee (or its designee) shall respond.

 

(c)                                  Time Frame.  The initial claim, its review,
appeal and final review shall be made in a timely fashion, subject to the
following time table:

 

Action

 

Days to Respond From Last Action

 

 

 

Benefit is determined

 

N/A

Interested party files initial request

 

60 days (subject to subsection (d) below)

Committee’s initial decision

 

90 days

Interested party requests final review

 

60 days

Committee’s final decision

 

90 days

 

However, the Committee may take up to twice the maximum response time for its
initial and final review if it provides an explanation within the normal period
of why an extension is needed and when its decision shall be forthcoming.

 

(d)                                 Limitation on Actions.  Any claim must be
brought within one year after (a) in the case of any lump-sum payment, the date
on which the payment was made; (b) in the case of an annuity payment or
installment payment, the date of the first payment in the series of payments; or
(c) for all other claims, the date on which the action complained of occurred. 
Any suit must be brought within one year after the date the Committee (or its
designee) has made a final denial (or deemed denial) of a claim for benefits. 
Notwithstanding any other provision herein, any suit must be brought within two
years after the date the claim first arose (as described above).

 

18

--------------------------------------------------------------------------------


 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

8.1                                 Subsidiaries.  In the event the Board of
Directors or the Committee shall determine that a corporation has ceased to be a
Subsidiary, such former Subsidiary shall be deemed to have withdrawn from the
Plan as of the first day of the next succeeding month, following such
determination of the Board of Directors or the Committee, or, in lieu thereof,
as of such other date as the Board of Directors or the Committee shall
determine.  Thereupon, the Plan is deemed to have been discontinued with respect
to the employees of said former Subsidiary.

 

8.2                                 Limitation of Responsibility.  Neither the
establishment of this Plan nor any modification thereof, nor the creation of any
fund or account, nor the payment of any benefits, shall be construed as giving
to any Member or other person any legal or equitable right against the Company,
or of its Subsidiaries, or any officer or employee thereof, or the Committee,
except as herein provided; and in no event shall the terms of employment of any
Member be modified or in any way affected thereby,

 

8.3                                 Restrictions on Alienation and Assignment. 
Except as set forth in Section 8.6, the right of any Member or any other person
to any benefit or to any payment hereunder or to any separate account shall not
be subject to alienation or assignment, and if such Member or other person shall
attempt to assign, transfer or dispose of such right, or should such right be
subjected to attachment, execution, garnishment, sequestration or other legal,
equitable or other process, it shall ipso facto pass to such one or more persons
as may be selected by the Committee; provided, however, that the Committee in
its sole discretion may reappoint the Member or other person to receive any
payment thereafter authorized.  The Committee may revoke any appointment made by
the Committee hereunder at any time, and a further appointment made by it.

 

8.4                                 Authority of Officers of the Company or of a
Subsidiary.  Whenever the Company or a Subsidiary under the terms of this Plan
is permitted or required to do or perform any act or matter or thing, it shall
be done and performed by any officer thereunder duly authorized by its Board of
Directors.

 

8.5                                 Controlling Law.  This Plan shall be subject
to the laws of the State of Delaware (except to the extent that Delaware
conflicts of law rules would call for the application of the law of another
jurisdiction) and any and all disputes arising under this Plan are to be
resolved exclusively by courts sitting in Delaware.  The parties hereby waive
any claims of improper venue or lack of personal or subject matter jurisdiction
as to any such disputes.

 

8.6                                 Offset for Monies Owed.  The benefits
provided hereunder will be offset for any monies that the Committee or its
designee determines are owed to the Company or any Subsidiary.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the International Benefits Administrative Committee has
caused this amendment and restatement of the Plan to be executed by a duly
authorized member of the International Benefits Administrative Committee
effective as of October 1, 2007.

 

 

By:

/s/ Susan M. Fleming

 

20

--------------------------------------------------------------------------------
